Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 9 are amended. Claims 1-16 are pending.


Response to Arguments
Applicant’s arguments, filed on 7/12/2022 with respect to the 103 rejection of claims 1-16, have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US. Pub. No. 2012/0157051 A1) in view of Bari (US. Pub. No. 2010/0185537 A1) and further in view of Soliman et al. (US. Pub. No. 2012/0052855 A1).
Regarding claim 1, Bae discloses a method, comprising: broadcasting, by a small cell, a closed subscriber group identity (CSG ID) of the small cell (See Par. [25] of Bae for a reference to broadcasting, by the femto cell, the closed subscriber group identifier (CSG ID) to identify the femto cell), wherein a terminal belonging to the CSG ID is allowed to access the small cell (See Par. [35]-[36] of Bae for a reference to that when the admission CSG list of the UE includes the CSG ID of the femto cell, then it is determined that the UE is a member and is allowed to access the femto cell);
receiving, by the small cell, an admissible subscriber list from the terminal, wherein the admissible subscriber list includes one or more subscribers that are selected by the terminal from a subscriber list or a contact list of the terminal (See Par. [54]-[57] of Bae for a reference to acquiring, from the UE, a business subscriber DB, which includes a list of all UEs admittible to access the femto BS); and 
receiving, by the small cell, an indication from the terminal that a subscriber in the admissible subscriber list is a subscriber that is allowed to access the small cell (See Par. [41]-[44] and Fig. 2 of Bae for a reference to the femto BS receives an access request specifying a UE ID to be admitted to access the femto BS. The UE ID is included in the Business subscriber DB), wherein the admissible subscriber list comprises mobile numbers of the one or more subscribers (See Par. [41]-[42] of Bae for a reference to the request message includes a user equipment identifier (ID) [Mobile Number]).  

Bae does not explicitly disclose wherein the small cell has a built-in soft subscriber identity module (SIM) card or an inserted SIM card, and wherein the small cell establishes a connection to a macro cell by using an air interface; after the small cell establishes the connection to the macro cell, configuring, by the small cell, a working frequency of the small cell to be the same as a working frequency of the macro cell.

However, Bari discloses wherein the small cell has a built-in soft subscriber identity module (SIM) card or an inserted SIM card (See Femto 202, Par [38] and Fig. 1 & 9 of Bari for a reference to the femto access point 202 can include a SIM (Subscriber identity Module) or USIM (Universal Subscriber Identity Module).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bari and Bae. The motivation for combination would be improving the system’s performance, by providing improved coverage that includes stronger signal and improved reception, ease of session or call initiation, and session or call retention as well. (Bari; Par. [30])
The combination of Bae and Bari does not explicitly disclose wherein the small cell establishes a connection to a macro cell by using an air interface; after the small cell establishes the connection to the macro cell, configuring, by the small cell, a working frequency of the small cell to be the same as a working frequency of the macro cell.
However, Soliman discloses wherein the small cell (Soliman; Fig. 3; HNB 310) establishes a connection to a macro cell  (Soliman; Fig. 3; Macro 360) by using an air interface (See Par. [53] and Fig. 3 of Soliman for a reference to the femto access point (FAP) 310 may be communicatively coupled to one or more macro cell base stations 360 via the air interface broadcasted by one or more of the macro cell base stations 360);
after the small cell establishes the connection to the macro cell, configuring, by the small cell, a working frequency of the small cell to be the same as a working frequency of the macro cell (See Par. [61]-[62], [97]-[98] and Figs. 18A & 20A of Soliman for a reference to that once the FAP 310 is connected to the Macro cell 360, the FAP 310 may obtain broadcasted system information (e.g., SIB-5) from the macro cell  360. The FAP 310 extracts the frequency information of the Macro cell and synchronizes to it to be implemented as the working frequency of the FAP 310).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soliman, Bari and Bae. The motivation for combination would be reducing the system’s cost, by having the FAP being designed to auto-configure itself such that the user only needs to plug in the cables for the internet connection and electricity, and the timing and frequency synchronization of the FAP with the macro cell is taken care of automatically. (Soliman; Par. [08])


Regarding claim 2, the combination of Bae, Bari and Soliman, specifically Bae discloses wherein the small cell receives an access request of another terminal after receiving the admissible subscriber list from the terminal (See Par. [41]-[44] and Fig. 2 of Bae for a reference to the femto BS receives from a UE, an access request specifying a UE ID to be admitted to access the femto BS. The UE ID is included in the Business subscriber DB); and 
wherein: in response to determining that the another terminal is in the admissible subscriber list, the small cell allows the another terminal to access the small cell (See Par. [57] of Bae for a reference to the femto cell gateway 430 determines whether the UE 410 is admitted to access the femto BS 420 based on the business subscriber DB 440 [Admittible UE list]. If the UE ID exists in the admittible list, the UE is allowed to access the femto BS 420); and in response to determining that the another terminal is not in the admissible subscriber list, the small cell rejects access of the another terminal to the small cell (See Par. [57] of Bae for a reference to the femto cell gateway 430 determines whether the UE 410 is admitted to access the femto BS 420 based on the business subscriber DB 440 [Admittible UE list]. If the UE ID does not exist in the admittible list, the UE is refused [rejected] to access the femto BS 420).  


Regarding claim 3, the combination of Bae, Bari and Soliman, specifically Bae discloses wherein the receiving, by the small cell, the admissible subscriber list from the terminal comprises: receiving, by the small cell, by using a link between the terminal and the macro cell and a link between the macro cell and the small cell, the admissible subscriber list from the terminal (See Par. [34], [73] and Fig. 6 of Bae for a reference to the business subscriber DB is acquired by the femto cell gateway from the UE through the DB module 620, which establishes the link between the UE and the femto cell and connect the femto cell to the network [Macro Cell]).  


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a small cell (See Bae; Fig. 1; Femto cell system 110), comprising: at least one processor (See Bae; Fig. 8; Processor 810); and a non-transitory computer-readable storage medium coupled to the at least one processor (See Bae; Fig. 8; Memory 820) and storing programming instructions for execution by the at least one processor.


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 3.




5.	Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Bari  in view of Soliman et al. and further in view of Lim et al. (US. Pub. No. 2010/0234017 A1).
Regarding claim 4, the combination of Bae, Bari does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and 15Docket No. HW745943determining, by the small cell, whether a link exists between the small cell and a small cell gateway; wherein if a determining result is that the link between the small cell and the small cell gateway is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal; or, otherwise, sending, by the small cell, the data to a mobility management entity/serving gateway (MME/SGW) by using a link between the small cell and the macro cell and by forwarding via the macro cell, wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell.

However, Soliman discloses sending, by the small cell, the data to a mobility management entity/serving gateway (MME/SGW) by using a link between the small cell and the macro cell and by forwarding via the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to data is transmitted from the FAP 310 to the Macro cell 360, and then parred to the core network (MME) 350), wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to the femto access point (FAP) 310 may be communicatively coupled to one or more macro cell base stations 360 via the air interface broadcasted by one or more of the macro cell base stations 360).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soliman, Bari and Bae. The motivation for combination would be reducing the system’s cost, by having the FAP being designed to auto-configure itself such that the user only needs to plug in the cables for the internet connection and electricity, and the timing and frequency synchronization of the FAP with the macro cell is taken care of automatically. (Soliman; Par. [08])

the combination of Bae, Bari and Soliman does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and  15Docket No. HW745943 determining, by the small cell, whether a link exists between the small cell and a small cell gateway; wherein if a determining result is that the link between the small cell and the small cell gateway is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal.  

However, Lim discloses establishing, by the small cell, a connection to the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to establishing a link between UE 130 and femto eNB 120); receiving, by the small cell, data transmitted from the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to data [illustrated by dashed line] is transmitted from the UE 130 to the femto eNB 120); and  15Docket No. HW745943 determining, by the small cell, whether a link exists between the small cell and a small cell gateway (See Par. [28]-[33] and Fig. 1B of Lim for a reference to femto gateway 125 [illustrated by dashed box] may exist and a link may be established between the femto eNB 120 and the femto gateway 125); wherein if a determining result is that the link between the small cell and the small cell gateway is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal (See Par. [28]-[33] and Fig. 1B of Lim for a reference to checking if the link between the femto eNB 120 and the femto gateway 125 is operable, then the data received from the UE 130 is transmitted to the femto gateway 125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Soliman, Bari and Bae. The motivation for combination would be improving the system’s performance, by controlling a UE supporting a dual mode, while reducing power consumption. (Lim; Par. [8])


	Regarding claim 5, the combination of Bae, Bari does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and determining, by the small cell, whether a link between a small cell gateway and a mobility management entity/serving gateway (MME/SGW); wherein if a determining result is that the link between the small cell gateway and the MME/SGW is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal; or, otherwise, sending, by the small cell, the data to the MME/SGW by using a link between the small cell and the macro cell and by forwarding via the macro cell, wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell.

However, Soliman discloses sending, by the small cell, the data to a mobility management entity/serving gateway (MME/SGW) by using a link between the small cell and the macro cell and by forwarding via the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to data is transmitted from the FAP 310 to the Macro cell 360, and then parred to the core network (MME) 350), wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to the femto access point (FAP) 310 may be communicatively coupled to one or more macro cell base stations 360 via the air interface broadcasted by one or more of the macro cell base stations 360).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soliman, Bari and Bae. The motivation for combination would be reducing the system’s cost, by having the FAP being designed to auto-configure itself such that the user only needs to plug in the cables for the internet connection and electricity, and the timing and frequency synchronization of the FAP with the macro cell is taken care of automatically. (Soliman; Par. [08])
the combination of Bae, Bari and Soliman does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and determining, by the small cell, whether a link between a small cell gateway and a mobility management entity/serving gateway (MME/SGW); wherein if a determining result is that the link between the small cell gateway and the MME/SGW is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal.
However, Lim discloses establishing, by the small cell, a connection to the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to establishing a link between UE 130 and femto eNB 120); receiving, by the small cell, data transmitted from the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to data [illustrated by dashed line] is transmitted from the UE 130 to the femto eNB 120); and determining, by the small cell, whether a link between a small cell gateway and a mobility management entity/serving gateway (MME/SGW) (See Par. [28]-[33] and Fig. 1B of Lim for a reference to femto gateway 125 [illustrated by dashed box] may exist and determining the existence of a link may be established between the femto gateway 125 and MME 140); wherein if a determining result is that the link between the small cell gateway and the MME/SGW is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal (See Par. [28]-[33] and Fig. 1B of Lim for a reference to checking if the link between the femto gateway 125 and MME 140 is operable, then the data received from the UE 130 is transmitted to the MME 140).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Soliman, Bari and Bae. The motivation for combination would be improving the system’s performance, by controlling a UE supporting a dual mode, while reducing power consumption. (Lim; Par. [8])

Regarding claim 6, the combination of Bae, Bari does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and determining, by the small cell, whether a link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal; wherein if a determining result is that the link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal; or, otherwise, sending, by the small cell, the data to the MME/SGW by using a link between the small cell and the macro cell and by forwarding via the macro cell, wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell.

However, Soliman discloses sending, by the small cell, the data to a mobility management entity/serving gateway (MME/SGW) by using a link between the small cell and the macro cell and by forwarding via the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to data is transmitted from the FAP 310 to the Macro cell 360, and then parred to the core network (MME) 350), wherein the link between the small cell and the macro cell is established by the small cell by using the air interface of the macro cell (See Par. [53] and Fig. 3 of Soliman for a reference to the femto access point (FAP) 310 may be communicatively coupled to one or more macro cell base stations 360 via the air interface broadcasted by one or more of the macro cell base stations 360).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soliman, Bari and Bae. The motivation for combination would be reducing the system’s cost, by having the FAP being designed to auto-configure itself such that the user only needs to plug in the cables for the internet connection and electricity, and the timing and frequency synchronization of the FAP with the macro cell is taken care of automatically. (Soliman; Par. [08])
the combination of Bae, Bari and Soliman does not explicitly disclose the method of claim 1, further comprising: establishing, by the small cell, a connection to the terminal; receiving, by the small cell, data transmitted from the terminal; and determining, by the small cell, whether a link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal; wherein if a determining result is that the link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal.
However, Lim discloses establishing, by the small cell, a connection to the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to establishing a link between UE 130 and femto eNB 120); receiving, by the small cell, data transmitted from the terminal (See Par. [26]-[30] and Fig. 1B of Lim for a reference to data [illustrated by dashed line] is transmitted from the UE 130 to the femto eNB 120); and determining, by the small cell, whether a link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal (See Par. [28]-[33] and Fig. 1B of Lim for a reference to determining the existence of a link established between MME 140 and IP network 180 [Next network node]); wherein if a determining result is that the link between a mobility management entity/serving gateway (MME/SGW) and a next node is normal, sending, by the small cell to the small cell gateway, the received data transmitted from the terminal (See Par. [28]-[33] and Fig. 1B of Lim for a reference to checking if the link between the  MME 140 and IP network 180 is operable, then the data received from the UE 130 is transmitted to the IP network 180).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim, Soliman, Bari and Bae. The motivation for combination would be improving the system’s performance, by controlling a UE supporting a dual mode, while reducing power consumption. (Lim; Par. [8])


Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 6.


6.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Bari  in view of Soliman et al. and further in view of Tinnakornsrisuphap et al. (US. Pub. No. 2014/0148213 A1).
Regarding claim 7, the combination of Bae, Bari does not explicitly disclose the method of claim 1, further comprising:  16Docket No. HW745943 establishing, by the small cell, a connection to a macro cell by using an air interface between the small cell and the macro cell; receiving, by the small cell, a pilot signal of the macro cell, and measuring power of the pilot signal; and adjusting, by the small cell, transmit power of the small cell according to the measured power of the pilot signal and an adjustment policy, wherein the adjustment policy is that when the measured power of the pilot signal of the macro cell is greater than a threshold, the small cell adjusts the transmit power to first transmit power, and when the measured power of the pilot signal of the macro cell is less than the threshold, the small cell adjusts the transmit power to second transmit power, wherein maximum transmit power of the small cell is greater than the first transmit power, wherein the first transmit power is greater than the second transmit power, and the second transmit power is greater than zero.  

However, Soliman discloses establishing, by the small cell (Soliman; Fig. 3; HNB 310) a connection to a macro cell  (Soliman; Fig. 3; Macro 360) by using an air interface (See Par. [53] and Fig. 3 of Soliman for a reference to the femto access point (FAP) 310 may be communicatively coupled to one or more macro cell base stations 360 via the air interface broadcasted by one or more of the macro cell base stations 360); receiving, by the small cell, a pilot signal of the macro cell (See Par. [61]-[62], [97]-[98] and Figs. 18A & 20A of Soliman for a reference to that once the FAP 310 is connected to the Macro cell 360, the FAP 310 may obtain broadcasted system information (e.g., SIB-5) from the macro cell  360. SIB-5 may be a pilot sequence pattern).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soliman, Bari and Bae. The motivation for combination would be reducing the system’s cost, by having the FAP being designed to auto-configure itself such that the user only needs to plug in the cables for the internet connection and electricity, and the timing and frequency synchronization of the FAP with the macro cell is taken care of automatically. (Soliman; Par. [08])

the combination of Bae, Bari and Soliman does not explicitly disclose measuring power of the pilot signal; and adjusting, by the small cell, transmit power of the small cell according to the measured power of the pilot signal and an adjustment policy, wherein the adjustment policy is that when the measured power of the pilot signal of the macro cell is greater than a threshold, the small cell adjusts the transmit power to first transmit power, and when the measured power of the pilot signal of the macro cell is less than the threshold, the small cell adjusts the transmit power to second transmit power, wherein maximum transmit power of the small cell is greater than the first transmit power, wherein the first transmit power is greater than the second transmit power, and the second transmit power is greater than zero.

However, Tinnakornsrisuphap discloses  measuring power of the pilot signal (See Par. [60] of Tinnakornsrisuphap for a reference to measuring the received power of the pilot signal from the neighboring macro cell); and adjusting, by the small cell, transmit power of the small cell according to the measured power of the pilot signal and an adjustment policy (See Par. [60] of Tinnakornsrisuphap for a reference to controlling the transmit power of the small cell by a configurable maximum target limit (TxMax) and a configurable minimum target limit (TxMin)), wherein the adjustment policy is that when the measured power of the pilot signal of the macro cell is greater than a threshold (See Par. [60] of Tinnakornsrisuphap for a reference to the adjustment of the Tx power is based on a crossed [exceeded] threshold), the small cell adjusts the transmit power to first transmit power (See Par. [60] of Tinnakornsrisuphap for a reference to the small cell Tx power is configurable with maximum target limit (TxMax [First transmit power]), and when the measured power of the pilot signal of the macro cell is less than the threshold, the small cell adjusts the transmit power to second transmit power (See Par. [60] of Tinnakornsrisuphap for a reference to the small cell Tx power is configurable with minimum target limit (TxMin [second transmit power], when the received signal’s power is below the predetermined threshold), wherein maximum transmit power of the small cell is greater than the first transmit power, wherein the first transmit power is greater than the second transmit power, and the second transmit power is greater than zero (See Par. [27], [60] of Tinnakornsrisuphap for a reference to the small cell Tx power is adjusted based on the predetermined threshold and the TxMax [first transmit power] is greater than the TxMin [second transmit power] and both are above zero).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tinnakornsrisuphap, Soliman, Bari and Bae. The motivation for combination would be improving small cell coverage, reducing interference and lowering cost. (Tinnakornsrisuphap; Par. [39])


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 7.


7.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. in view of Bari  in view of Soliman et al. and further in view of Kawahatsu et al. (US. Pub. No. 2011/0317742 A1).
Regarding claim 8, the combination of Bae, Bari and Soliman does not explicitly disclose the method of claim 1, further comprising: dividing, by the small cell, a system bandwidth of the small cell into multiple frequency bands for transmission of subscriber data; and measuring, by the small cell, interference signal strengths on different frequency bands, and scheduling, according to the interference signal strengths on the different frequency bands, a frequency band with a low interference signal strength for transmission of the subscriber data.  

However, Kawahatsu discloses dividing, by the small cell, a system bandwidth of the small cell into multiple frequency bands for transmission of subscriber data (See Par. [8], [95] of Kawahatsu for a reference to dividing, by the femto cell BS200, the frequency band into a plurality of subbands); and measuring, by the small cell, interference signal strengths on different frequency bands (See Par. [65]-[67], [95] of Kawahatsu for a reference to the femto cell BS200 causes the interference measurement block 221 to calculate interference level for each frequency block [Subband]), and scheduling, according to the interference signal strengths on the different frequency bands, a frequency band with a low interference signal strength for transmission of the subscriber data (See Par. [95]-[97] of Kawahatsu for a reference to the femto cell BS200 causes the interference measurement block 221 to schedule transmission on frequency blocks that reduces inter-cell interference).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawahatsu, Soliman, Bari and Bae. The motivation for combination would be improving reception quality in the femto cell, due to the increased power spectrum density, by reducing the amount of used frequency resources. (Kawahatsu; Par. [24])


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 8.



Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yi et al. (US. Publication no. 2016/0014626 A1) discloses a method and apparatus for performing data transmission in a wireless communication system consisting of multiple carriers over single frequency or multiple frequencies.
Alpert et al. (US. Pub. No. 2009/0290555 A1) discloses an apparatus for and method of autonomous and/or anonymous association between a mobile station and multiple network elements in a wireless communication system.
Venkatraman et al. (US 2013/0090120 A1) discloses systems and method for allocation and optimization of sub-carriers by a plurality of cells based on aspects of user equipment utilizing the wireless communication network.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413